DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magnussen et al. (U.S. Pre-Grant Publication No. 20020038987) discloses a single piezoelectric element and a mechanical resonator to achieve its desired motion. The piezoelectric element has one pair of electrical contacts. The piezoelectric element is excited using sinusoidal electrical signals with the element, resonator, and sometimes the mounting system being configured so that at least two modes of vibration are excited by the single signal to generate an elliptic motion in the area where the resonator comes into contact with the body to be moved. 
Ichikawa (U.S. Pre-Grant Publication No. 20150180448) discloses a resonator element inhibiting an unwanted vibration such as a torsional vibration from occurring and having a high Q-value, an electronic device, an electronic apparatus, and a moving object each equipped with the resonator element are provided. The resonator element is provided with a base section, a 
This application is in condition for allowance except for the following formal matters: 
In the specification:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the claims: the underlined bold limitations should be reviewed and corrected accordingly.  The applicant is welcomed to contact examiner by telephone if having questions.
1. A drive unit for driving a passive element relative to an active element, wherein the active element (1) comprises: 
a resonator and at least one excitation means for exciting oscillations in the resonator, 
the resonator comprising at least two arms extending from a connection region of the resonator at a same side of the connection region, 
the resonator and the arms extending in parallel to a reference plane, 
each of the arms comprising, at an outer end of the arm, a contact element, 
the contact elements being movable by way of oscillating movements of the arms, 
the passive element being arranged to be driven and moved relative to the active element by way of these oscillating movements; 
the passive element comprises contact areas, each contact area being arranged to be in contact with a respective one of the contact elements; 

2. The drive unit of claim 1, wherein the resonator comprises a first surface and an opposed second surface, both parallel to the reference plane, and the first contact area and second contact area are arranged to come into contact only with contact edges of the contact regions, the contact edges being located where the contact regions, are adjacent to the first and second surface, respectively.  
3. The drive unit of claim 1, wherein the pre-stress element is attached to the resonator, in particular by being shaped as a single part with the resonator, and arranged to press against the passive element in a direction normal to the reference plane.  
4. The drive unit claim 1, wherein the pre-stress element is formed by a further active element, in particular in a mirror-symmetric arrangement with the active element.  
5. The drive unit of claim 4, wherein the resonators of the further active element and the active element are manufactured in one piece.  
6. The drive unit of claim 1, wherein the pre-stress 
7. The drive unit of claim 1, wherein the passive element is arranged to rotate around a rotary movement axis, the rotary movement axis being normal to the reference plane.  
8. The drive unit of claim 7, wherein the components (Fnz) normal to the reference plane of the pre-stress force acting between the first contact area and the first contact element and of the pre-stress force acting between the second contact area and the second contact  are in the same direction.  
9. The drive unit of claim 7, wherein the contact body is rotationally symmetric with respect to a rotary movement axis, with a diameter that varies along this axis, and the first contact area and second contact area are located at a region along the axis where the diameter increases.  
10. The drive unit of claim 4, wherein the components normal to the reference plane of the pre-stress force acting between the first contact area and the first contact element and of the pre-stress force acting between the second contact area and the second contact element are in the same direction \, and wherein the contact body when considered along the rotary movement axis comprises a first section where the diameter increases and which is in contact with the arms of the active element, and a second section where the diameter decreases and which is in contact with the arms of the further active element.  
11. The drive unit of the resonator axis, and lying in the plane of symmetry of the mirror- symmetric arrangement of the two active 
12. The drive unit of claim 1, wherein the passive element is arranged to translate along a linear movement axis, the linear movement axis being parallel to the reference plane, and in particular also parallel to the resonator axis.  
13. The drive unit of claim 12, wherein the pre-stress force acting between the first contact area and the first contact element and the pre-stress force acting between the second contact axis and the second contact  are parallel and in opposite directions.  
14. The drive unit of claim 12, wherein the pre-stress force effects a bending of a link that extends in a direction normal to the resonator axis.  
15. The drive unit of the resonator axis.  
16. A drive unit for driving a passive element relative to an active element, wherein the active element (1) comprises 
a resonator and at least one excitation means for exciting oscillations in the resonator, 
the resonator comprising at least two arms extending from a connection region of the resonator at the same side of the connection region, 
the resonator and the arms extending in parallel to a reference plane, 
each of the arms comprising, at an outer end of the arm, a contact element, 
the contact elements being movable by way of oscillating movements of the arms, 
the passive element being arranged to be driven and moved relative to the active element by way of these oscillating movements; 
the passive element comprises contact areas, each contact area being arranged to be in contact with a respective one of the contact elements; 
wherein 
the resonator comprises a bearing element arranged to contact the contact body at a third contact area. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







12 March 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837